Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 1 of 14 Page ID #:1148
Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 2 of 14 Page ID #:1149




      I.          FACTUAL AND PROCEDURAL BACKGROUND

         On February 19, 2020, Petitioner, a 63-year-old asylum seeker and citizen of
  China, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241
  challenging his detention by U.S. Immigration and Customs Enforcement (“ICE”),
  asserting violations of the Due Process Clause under the Fifth Amendment to the
  U.S. Constitution. (“Petition,” Dkt. No. 1.) His TRO asserts an additional due
  process violation. The following facts are undisputed.

           a.      Petitioner’s Detention, the IJ’s Denial of Release on Bond, and
                   Appeal of the Denial to the BIA

         On June 28, 2019, Petitioner was taken into custody by ICE and detained at
  the Adelanto Detention Center (“Adelanto”) in Adelanto, California, where he
  remains detained pursuant to 8 U.S.C. § 1226(a) pending his removal proceeding.
  (Petition ¶¶ 1–2.)1 Petitioner challenges his denial of release on bond by an
  Immigration Judge (“IJ”) who found, at a July 17, 2019 hearing, that Petitioner
  poses no danger to the community, but poses an “extreme flight risk.” (Id. ¶ 3, Dkt.
  No. 1-8.) The IJ determined that Petitioner was a flight risk because (1) he
  overstayed his visa, and (2) an INTERPOL Red Notice posted by China on April
  15, 2016 indicated that the Chinese government had issued a warrant for
  Petitioner’s arrest on April 27, 2014. (Dkt. No. 1-10 at 2–3.) On August 14, 2019,
  Petitioner appealed the IJ’s bond order to the Board of Immigration Appeals
  (“BIA”). (Petition ¶ 5; Dkt. Nos. 1-10, 1-11.)




  1
    On June 25, 2019, ICE Enforcement and Removal Operations Los Angeles
  (“ERO”) received a lead referral from INTERPOL Washington, D.C. regarding
  Petitioner’s Red Notice. (Petition ¶ 31.) On June 28, 2018, ICE issued a Form I-
  213 Record of Deportable/Inadmissible Alien pertaining to Petitioner, (Dkt. No. 1-
  5), which reports that on April 15, 2016, INTERPOL published a Red Notice for
  Petitioner, (Red Notice, Dkt. No. 1-6.). (Id.) Later on June 28, 2018, ICE officers
  arrested Petitioner pursuant to a targeted enforcement operation in Sierra Madre,
  CA. (Id.) ICE served Petitioner with a Notice to Appear, (Dkt. No. 1-2), charging
  him as a visa overstay under the Immigration and Nationality Act (“INA”)
  § 237(a)(1)(B) [8 U.S.C. § 1227(a)(1)(B)] and determined that he will remain in
  ERO Los Angeles custody, pending removal proceedings, (Notice to Appear,
  Dkt. No. 1-3).

  CV-90 (12/02)                 CIVIL MINUTES – GENERAL             Initials of Deputy Clerk CB

                                                2
Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 3 of 14 Page ID #:1150




          b.      Petitioner’s Habeas Petition and the BIA’s Remand Decision

        On February 19, 2020, Petitioner filed his habeas petition in this Court while
  his administrative appeal of the IJ’s bond order was pending before the BIA. That
  same day, the BIA issued a decision vacating the IJ’s existing decision and
  granting Petitioner’s request for “remand so that the [IJ] may consider previously
  unavailable evidence relating to whether the Red Notice is probative and reliable
  evidence of his risk of flight.” (BIA Order of Feb. 19, 2020 at 1–2, Dkt. No. 12-4.)
  The BIA explained:

          We agree with the Respondent that the fact that he overstayed his visa,
          without more, does not support the [IJ]’s determination that he presents
          a risk of flight that cannot be mitigated through the setting of an
          appropriate amount of bond, especially in light of his employment
          history and property ties in the United States, his fixed address in this
          country, and the other equities discussed by the Immigration Judge
          . . . . Thus, the additional evidence regarding the reliability of the Red
          Notice may affect the [IJ]’s determination regarding the respondent’s
          risk of flight, and thus his eligibility for release on bond.

  (Id. at 2.)

          c.      Cancellation of Petitioner’s March 19, 2020 Bond Hearing and
                  Continuance to April 14, 2020

         Following the BIA’s Remand Order, Petitioner’s Remand Custody
  Redetermination (or bond) hearing was subsequently scheduled for March 19,
  2020, at 8:30 a.m. before the U.S. Immigration Court in Adelanto, California.
  (Declaration of ICE Assistant Chief Counsel Ali Manuchehry (“Manuchehry
  Decl.”) ¶ 3, Dkt. No. 13-2; see also Declaration of Thomas K. Ragland (“Ragland
  Decl.”) ¶ 5, Dkt. No. 12-3.) Before the hearing, ICE counsel and Petitioner’s
  counsel agreed that, before the IJ, they would stipulate to an order granting
  Petitioner’s release on $30,000 bond and participation in the Intensive Supervision
  Appearance Program (“ISAP”), or ankle bracelet GPS monitoring. (Id.; Ragland
  Decl. ¶ 6.) In a March 13, 2020 email to Petitioner’s counsel, ICE counsel
  represented that ICE would honor the terms of the parties’ agreement, regardless of
  whether the bond hearing was held on March 19, 2020, as scheduled, or on another
  date. (Manuchehry Decl. ¶ 4 (citing Mar. 13, 2020 Email from Ali Manuchehry to
  Thomas Ragland at Dkt. No. 13-3.))


  CV-90 (12/02)                CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                               3
Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 4 of 14 Page ID #:1151




         On March 19, 2020, the bond hearing did not occur as scheduled, apparently
  for two reasons. First, the IJ informed the parties that Petitioner had been placed in
  medical quarantine, for reasons still unknown to the Court, at the Adelanto ICE
  Processing Center. (Manuchehry Decl. ¶ 5; Ragland Decl. ¶ 7.) Second, the IJ
  explained that he could not proceed with the hearing because he did not have
  Petitioner’s case file. (Manuchehry Decl. ¶ 6; Ragland Decl. ¶ 7). The hearing was
  then continued to April 14, 2020. (Notice of Bond Hearing, Dkt. No. 13-4.)

          d.      Petitioner’s TRO Application

         On March 23, 2020, Petitioner filed the instant TRO application, asking the
  Court to either (1)“immediately release [Petitioner] under such conditions as the
  Court deems reasonable” or (2) “require[] the Adelanto Immigration Court to
  schedule a constitutionally-compliant bond hearing for Mr. Zhang within 48 hours
  of the Court’s order[.]” (Dkt. No. 12-1 at 20–21.)

          Petitioner contends that the IJ “refus[ed] to issue an order authorizing
  [Petitioner’s] release based on Adelanto’s purported policy barring release of any
  detainee subject to a quarantine,” even though Petitioner was “not ill and do[es]
  not have a communicable disease,” which Petitioner claims “resulted in an
  arbitrary deprivation of [his] liberty” in violation of the Due Process Clause. (Dkt.
  No. 12-1 at 14.) This deprivation was “arbitrary,” Petitioner claims, “because it
  was “based on a detention facility policy, not an assessment of whether [he] poses
  a risk of flight or danger to the community, which are the sole legitimate
  justifications for detaining a noncitizen under 8 U.S.C. § 1226(a).” (Id. at 2).

         Petitioner argues that he faces irreparable harm if he is not immediately
  released because (1) his “ongoing arbitrary detention itself constitutes irreparable
  harm,” (Id. at 15) and (2) his “age [63] and current detention at a facility that
  experts believe is not able to manage a COVID-19 outbreak poses an unacceptably
  high risk to his health during this pandemic.” (Id. at 16).

          Respondents oppose the TRO on grounds that (1) Petitioner fails to establish
  a likelihood of success on the merits because: (a) he lacks Article III standing to
  bring the TRO motion, (b) he failed to exhaust administrative remedies (which
  Respondents also assert in their Motion to Dismiss), and (c) he fails to show TRO
  relief is warranted; (2) he fails to establish irreparable harm; and (3) the balance of
  equities and public interest supports denial of a TRO. (See generally, Opp’n).



  CV-90 (12/02)               CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                              4
Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 5 of 14 Page ID #:1152




     II.          JURISDICTION

         Habeas corpus relief is appropriate when a person “is in custody in violation
  of the Constitution or laws or treaties of the United States.” 28 U.S.C. §
  2241(c)(3). Habeas corpus proceedings are available as a forum for statutory and
  constitutional challenges to the authority of the Attorney General to order detention
  of a person. See Zadvydas v. Davis, 533 U.S. 678, 688 (2001). As Petitioner
  challenges his continued detention under the Due Process Clause of the Fifth
  Amendment to the U.S. Constitution, this Court has habeas corpus jurisdiction
  over the claims related to his detention.

     III.         LEGAL STANDARD

            a.      Legal Framework

        Upon a “warrant issued by the Attorney General, an alien may be arrested
  and detained pending a decision on whether the alien is to be removed from the
  United States.” 8 U.S.C. § 1226(a). The Attorney General has delegated the
  authority to redetermine custody status initially set by the Department of
  Homeland Security to IJs. 8 C.F.R. §§ 1003.19, 1236.1.

        An undocumented immigrant held in custody under 8 U.S.C. § 1226(a) may
  request and receive a bond hearing before an IJ. 8 C.F.R. § 1003.19(a); see also
  Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011) (citing Casas-
  Castrillon v. Dep’t of Homeland Sec., 535 F.3d 942, 951 (9th Cir. 2008)). Detained
  individuals are “not limited to only one bond reduction request.” Matter of
  Uluocha, 20 I&N Dec. 133, 134 (BIA 1989). They may continue to seek custody
  redetermination until such time as the underlying removal proceedings become
  administratively final. Matter of Valles-Perez, 21 I&N Dec. 769, 772 (BIA 1997).

         If immigrant detainees held in custody under 8 U.S.C. § 1226(a) “are
  dissatisfied with the IJ’ s bond determination, they may file an administrative
  appeal so that ‘the necessity of detention can be reviewed by . . . the BIA.’”
  Leonardo, 646 F.3d at 1160 (quoting Prieto-Romero v. Clark, 534 F.3d 1053, 1059
  (9th Cir. 2008)). If the BIA denies relief, detainees then “may file a petition for
  habeas corpus in the district court,” and if the decision is unfavorable, “[t]hey may
  then appeal to” the Court of Appeals. Id. (citing Singh v. Holder, 638 F.3d 1196,
  1200–03 (9th Cir. 2011)).



  CV-90 (12/02)                CIVIL MINUTES – GENERAL              Initials of Deputy Clerk CB

                                               5
Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 6 of 14 Page ID #:1153




          b.        Habeas Exhaustion Requirement

        Courts in the Ninth Circuit “still apply prudential exhaustion requirements
  on habeas.” Sun v. Ashcroft, 370 F.3d 932, 938 n.7 (9th Cir. 2004). See also
  Leonardo, 646 F.2d at 1160; Castro-Cortez v. I.N.S., 239 F.3d 1037, 1047 (9th Cir.
  2001) (“[W]e require, as a prudential matter, that habeas petitioners exhaust
  available judicial and administrative remedies before seeking relief under § 2241”),
  abrogated on other grounds by Fernandez-Vargas v. Gonzales, 548 U.S. 30
  (2006)). Generally, a bond petitioner should “exhaust[] administrative remedies”
  within the immigration court system “before asking the federal district court to
  review the IJ’s decision.” Leonardo, 646 F.3d at 1160.

          “When a petitioner does not exhaust administrative remedies, a district court
  ordinarily should either dismiss the petition without prejudice or stay the
  proceedings until the petitioner has exhausted remedies, unless exhaustion is
  excused.” Id. “Where exhaustion of administrative remedies is not jurisdictional,”
  as it is not required by statute, “the district court must determine whether to excuse
  the faulty exhaustion and reach the merits, or require the petitioner to exhaust his
  administrative remedies before proceeding in court.” Brown v. Rison, 895 F.2d
  533, 535 (9th Cir. 1990).

         Courts may waive the exhaustion requirement if “administrative remedies
  are inadequate or not efficacious, pursuit of administrative remedies would be a
  futile gesture, irreparable injury will result, or the administrative proceedings
  would be void.” Laing v. Ashcroft, 370 F.3d 994, 1000 (9th Cir. 2004) (quoting
  SEC v. G.C. George Sec., Inc., 637 F.2d 685, 688 (9th Cir. 1981)).

                  c. TRO

         The standard for issuing a TRO is the same as the standard for issuing a
  preliminary injunction. See Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240
  F.3d 832, 839 n.7 (9th Cir. 2001). Accordingly, to obtain a TRO, Petitioner must
  show (1) that he is likely to succeed on the merits of his claims, (2) that he is likely
  to suffer irreparable harm in the absence of preliminary relief, (3) that the balance
  of equities tips in his favor, and (4) that an injunction is in the public interest.
  Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009).

         The Ninth Circuit also has an alternative to this test, under which a
  preliminary injunction is appropriate if “serious questions going to the merits were
  raised and the balance of the hardships tips sharply in the plaintiff’s favor,” thereby

  CV-90 (12/02)                CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                               6
Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 7 of 14 Page ID #:1154




  allowing preservation of the status quo when complex legal questions require
  further inspection or deliberation. All. for the Wild Rockies v. Cottrell, 632 F.3d
  1127, 1134–35 (9th Cir. 2011). However, the “serious questions” approach
  supports the court’s entry of a TRO only “so long as the plaintiff also shows that
  there is a likelihood of irreparable injury and that the injunction is in the public
  interest.” Id. at 1135. The moving party bears the burden of persuasion and must
  make “a clear showing that” that he is entitled to such relief. Winter v. Nat. Res.
  Def. Council, Inc., 555 U.S. 7, 22 (2008).

     IV.          DISCUSSION

          a. Exhaustion

         Respondents argue that Petitioner’s habeas petition should be dismissed
  because he has failed to exhaust his administrative remedies. Specifically,
  Respondents assert that Petitioner’s “release from detention at Adelanto is
  currently under consideration by the immigration courts, and there is high
  possibility that he will obtain the relief he seeks at the agency level” at a bond
  hearing on April 14, 2020. (Opp’n at 7). This argument does not address the
  unreasonable delay that Petitioner will suffer in detention during the intervening
  days, especially here, where both parties agree that he should not be detained.
  Accordingly, the Court in its discretion waives the exhaustion requirement because
  (1) the “administrative remedies are . . . not efficacious” and (2) “irreparable injury
  will result[.]” Laing, 370 F.3d at 1000.

         The Court disagrees with Respondents’ exhaustion argument that “the
  agency process has and will continue to provide adequate and effective relief[.]”
  (Opp’n at 9.) Petitioner is now entering his ninth month of immigration detention.
  (Reply at 6). In light of the global COVID-19 pandemic and recent court closures,
  the Court is concerned that the April 14, 2020 bond hearing may not proceed as
  scheduled, and/or that Adelanto will impose another quarantine barring Petitioner’s
  release, especially if the situation worsens. (See Ragland Decl. ¶ 8 (stating that at
  the March 19, 2020 hearing, the IJ indicated that “conditions in the Adelanto
  Detention Center were chaotic.”). Courts have considered that similar significant
  circumstances impacting government processes warrant consideration in analyzing
  immigrant detainees’ due process claims. See, e.g., Gonzalez v. Bonnar, No.18-cv-
  05321-JSC, 2019 WL 330906, at *5 n.5 (N.D. Cal. Jan. 25, 2019) (“The Court
  takes judicial notice that Petitioner’s detention will likely last even longer due to
  the partial government shutdown that occurred after briefing on this Petition. It has
  been widely reported that because of the shutdown thousands of immigration

  CV-90 (12/02)                CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                               7
Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 8 of 14 Page ID #:1155




  hearings have been cancelled and the immigration backlog has grown
  significantly.”) Accordingly, the Court finds that Petitioner has not been afforded
  an adequate and efficacious agency process under the circumstances here.

        Second, as described herein, the Court finds that irreparable injury will result
  should Petitioner remain in detention.

           Thus, the Court DENIES Respondents’ Motion to Dismiss.

           b.      Standing

          Article III standing contains three requirements that a plaintiff (here
  Petitioner) must satisfy. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
  First, a plaintiff must have suffered an “injury in fact”—an invasion of a legally
  protected interest which is (a) concrete and particularized, and (b) “actual or
  imminent, not ‘conjectural’ or ‘hypothetical.’” Id. Second, the injury must be
  “fairly . . . trace[able] to the challenged action of the defendant, and not . . . the
  result [of] the independent action of some third party not before the Court.” Id.
  Third, it must be “likely,” as opposed to merely “speculative” that the injury will
  be “redressed by a favorable decision.” Id. at 560–61 (internal citations omitted).

         Respondents argue that Petitioner lacks standing to request a TRO because
  he fails to show “a concrete, non-hypothetical impending injury[.]” (Opp’n at 1).
  Specifically, Respondents assert that “Petitioner’s alleged injury—that he is more
  likely to suffer or die from COVID 19 at Adelanto if he is not released
  immediately—is speculative and therefore does not raise a cognizable injury.”
  (Opp’n at 5).

          But Respondents mischaracterize the nature of Petitioner’s alleged injury as
  being predicated solely on COVID-19. Here, Petitioner primarily challenges his
  detention as arbitrary on due process grounds, which he plainly has standing to do.
  (Dkt. No. 12-1 at 4). His current detention is a “concrete,” “particularized,” and
  “actual” injury which is “fairly . . . trac[able]” to Defendants, who hold the keys to
  his freedom. Lujan, 504 U.S. at 560. Further, it is “likely” that the injury of his
  detention will be “redressed by a favorable decision” if he prevails in challenging
  it. Id. at 560–61. Petitioner has standing.

  //

  //

   CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                              8
Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 9 of 14 Page ID #:1156




          c.      TRO

                   i. Serious Question Raised

          Here, Petitioner’s TRO raises the following serious question under the Due
  Process Clause: “whether an IJ may refuse to release a person on bond—where he
  is indisputably eligible for release on bond and both parties have agreed upon the
  conditions of release—based solely on a purported detention center policy that
  disallows the release of any detainee subject to a quarantine, including a detainee
  who is not ill.” (Dkt. No. 12-1 at 2). In answering “[p]lainly no,” (id.), Petitioner
  argues that his ongoing detention violates the Due Process Clause, especially here
  where both parties have agreed upon the conditions of release, and a pandemic is
  ongoing that especially threatens older adults and people in immigration detention
  facilities, like Petitioner (id. at 1, 16, 18).

         The Due Process Clause states that no person shall “be deprived of life,
  liberty, or property, without due process of law.” U.S. Const. amend. V. It is well-
  established that the Fifth Amendment guarantees non-citizens due process in
  removal proceedings. Demore v. Kim, 538 U.S. 510, 523 (2003); see also Oshodi
  v. Holder, 729 F.3d 882, 889 (9th Cir. 2013) (en banc). “Freedom from
  imprisonment—from government custody, detention, or other forms of physical
  restraint—lies at the heart of the liberty” that the Due Process Clause protects.
  Zadvydas, 533 U.S. at 690. Due process requires “adequate procedural protections”
  to ensure that the government’s asserted justification for physical confinement
  “outweighs the individual’s constitutionally protected interest in avoiding physical
  restraint.” Id. at 690 (internal quotations and citation omitted). In the immigration
  context, the Supreme Court has recognized only two valid purposes for civil
  detention—to mitigate the risks of danger to the community and to prevent flight.
  Id.; Demore, 538 U.S. at 519.

         Here, the parties stipulated to release conditions, but at the bond hearing on
  March 19, 2019, the IJ refused to consider the stipulation, stating that, in addition
  to not having Petitioner’s file, Petitioner could not be released for at least 2 weeks
  or 30 days, due to Adelanto’s quarantine policy. (Ragland Decl. ¶ 8; see also
  Manuchehry Decl. ¶ 5.) The IJ continued that the earliest date on which he could
  conduct a bond hearing, when Petitioner would be eligible for release from
  quarantine, is April 14, 2020 at 1:00 p.m. (Id. ¶ 9).

        Further, here Respondents concede that at the IJ bond hearing scheduled for
  April 14, 2020, Petitioner is “highly likely to be released from detention, given the

  CV-90 (12/02)               CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                              9
Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 10 of 14 Page ID #:1157




  parties’ stipulation,” (Opp’n at 9), and that “Petitioner will presumptively soon be
  ordered released by the IJ,” (MTD at 3). But the time period from March 19, 2020
  to April 13, 2020 is not insignificant. Every passing day is a deprivation of liberty.
  The question remains: why prolong Petitioner’s bond hearing, given the expected
  likelihood of immediate release and the possibility of an extended quarantine?

          Ultimately the Court finds that here—where there is (1) no danger to the
  public if Petitioner is released, (2) a stipulation between the parties to prevent any
  flight risk, (3) a global pandemic by which delay in determining Petitioner’s
  release exposes him to unnecessary risk and a potentially longer quarantine—there
  is at least a “serious question[] going to the merits” that Petitioner’s ongoing
  detention constitutes a violation of the Due Process Clause. Cottrell, 632 F.3d at
  1134–35. Here, it appears likely that Petitioner will be released, so prolonging his
  bond hearing may needlessly prolong his injury, especially in light of the current
  public health crisis. This crisis may extend Adelanto’s quarantine period and
  ultimately interfere with Petitioner’s April 14, 2020 hearing date. Thus, Petitioner
  raises a serious question that his ongoing detention has become unreasonably
  prolonged in violation of his right to due process of law under the Fifth
  Amendment. And an expedited hearing is an appropriate remedy. “The
  fundamental requirement of due process is the opportunity to be heard at a
  meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S. 319,
  333 (1976).

                   ii. Balance of Hardships

         Further, “the balance of the hardships tips sharply in [Petitioner’s] favor”
  and supports Petitioner’s request for an expedited bond hearing. Cottrell, 632 F.3d
  at 1134–35. Here, the Court finds very little, if any, evidence that Respondents
  would suffer a hardship if Petitioner were released from detention, and Plaintiff
  undoubtedly continues to suffer substantial hardship in detention. See Tenorio-
  Serrano v. Driscoll, 324 F.Supp. 3d 1053, 1067 (D. Ariz. 2018) (observing that
  “[f]orty-eight hours of unauthorized detention would impose a significant hardship
  on” a pretrial detainee).

         First and foremost, for Petitioner, an “important interest is at stake—
  freedom from prolonged detention.” Diouf v. Napolitano (Diouf I), 634 F.3d 1087
  (9th Cir. 2011). Petitioner’s ongoing detention clearly constitutes a weighty
  hardship. Further, as noted, the IJ determined that Petitioner poses no danger to the
  community if he is released, and the parties have stipulated to release him on
  specific conditions (posting bond and GPS monitoring) under which they agree

   CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                              10
Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 11 of 14 Page ID #:1158




  that he presents no flight risk. Even more, Petitioner is entering his ninth month in
  detention and the suffering he faces in custody far outweigh any hardship
  articulated by Respondents. Accordingly, the Court agrees with Petitioner that the
  balance of hardships tips sharply in his favor.

                   iii. Likelihood of Irreparable Harm

        Petitioner has also shown that he is “likely to suffer irreparable harm in the
  absence of preliminary relief,” or the grant of his TRO. Selecky, 586 F.3d at 1127.

         Here, Petitioner claims that he faces irreparable harm absent immediate
  release because (1) his “ongoing arbitrary detention itself constitutes irreparable
  harm,” (Dkt. No. 12-1 at 15), and (2) his “age [63] and current detention at a
  facility that experts believe is not able to manage a COVID-19 outbreak poses an
  unacceptably high risk to his health during this pandemic,” (id. at 16.). The Court
  addresses each in turn.

                         1. Prolonged Detention

         Here, Petitioner asserts that his prolonged detention, or “Respondents’
  continued deprivation of his liberty” violates the Due Process Clause and
  constitutes irreparable injury. (Dkt. No. 12-1 at 13 (capitalization altered).) “It is
  well established that the deprivation of constitutional rights ‘unquestionably
  constitutes irreparable injury.’” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir.
  2012) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)). In the case of detained
  immigrants facing deportation, the risk of irreparable harm is especially high. See
  Hernandez v. Sessions, 872 F.3d 976, 994–95 (9th Cir. 2017); see also Rodriguez
  v. Robbins, 715 F.3d 1127, 1145 (9th Cir. 2013) (“[T]he preliminary injunction is
  necessary to ensure that individuals whom the government cannot prove constitute
  a flight risk or a danger to public safety, and sometimes will not succeed in
  removing at all, are not needlessly detained. Appellees have therefore clearly
  shown a risk of irreparable harm.”) Here, the Court finds that each passing day
  Petitioner spends within the walls of Adelanto is an irreparable injury: a day of
  freedom he cannot get back.

                         2. COVID-19 Health Threat

        Petitioner also argues that he “will face irreparable harm if he continues to
  languish in detention at Adelanto during this pandemic.” (Dkt. No. 12-1 at 19).
  Respondents counter that Petitioner’s claim of irreparable injury is “pure

   CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                              11
Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 12 of 14 Page ID #:1159




  speculation” because: (1) “Petitioner has provided no evidence that there have been
  any cases of COVID[-]19 in Adelanto or that ICE is not medically prepared to
  thwart the possibility of an outbreak,” and (2) “Petitioner provides no evidence that
  he faces any greater risk of contracting COVID[-]19 in Adelanto than he would if
  released into the general public.” (Opp’n at 2). But again, Respondents
  mischaracterize Petitioner’s claim as predicated on COVID-19 alone, (Opp’n at
  13), and do not address the underlying irreparable harm he articulates, that of
  prolonged detention.

         The Court emphasizes that Petitioner challenges his ongoing detention on
  constitutional due process grounds, not on COVID-19 grounds.2 Put differently,
  Petitioner would have the same substantive due process claim, even absent his
  arguments regarding COVID-19. Accordingly, this case is distinguishable from
  Dawson v. Asher, cited by Respondents, where the Court recently denied a TRO
  brought solely on the basis that civil immigration detainees’ “detention in the face
  of the COVID-19 pandemic violates their Fifth Amendment right to reasonable
  safety while in custody.” No. C20-0409JLR-MAT, 2020 WL 1304557, at *1 (D.
  Wash. Mar. 19, 2020).

        Only as a secondary matter does Petitioner assert that “he faces a very
  substantial risk of being infected with COVID-19 while at Adelanto.” (Dkt. No.
  12-1 at 1). Finding that Petitioner’s continued detention constitutes irreparable
  harm, the Court need not evaluate the impact of the COVID-19 public health crisis
  on the irreparable harm analysis.3

  2
    The Court notes that Petitioner’s February 19, 2020 habeas petition makes no
  mention of COVID-19.
  3
    The Court recognizes that, in recent days, a number of courts have found that the
  COVID-19 pandemic does or may constitute a basis for release from detention in
  both the civil immigration and criminal law contexts. The Ninth Circuit, sua
  sponte, ordered the immediate release of a noncitizen detainee with a pending
  petition for review of her removal order “[i]n light of the rapidly escalating public
  health crisis, which public health authorities predict will especially impact
  immigration detention centers[.]” Xochihua-Jaimes v. Barr, No. 18-71460, 2020
  WL 1429877, at *1 (9th Cir. Mar. 23, 2020). A federal court in this District also
  “invite[d]” a defendant “to apply ex parte for reconsideration” of the court’s prior
  denial of his request for release, citing “the evolving nature of the Covid-19
  pandemic, particularly in the greater New York City area.” See United States v.
  Michael John Avenatti, No. 8:19-00061-JVS (C.D. Cal. Mar. 25, 2020), Dkt. No.
  123, Invitation to File an Ex Parte Request for Reconsideration. And another

   CV-90 (12/02)             CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                             12
Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 13 of 14 Page ID #:1160




                   iv. Public Interest

         Here, the public interest also weighs in favor of expediting Petitioner’s bond
  hearing. “Generally, public interest concerns are implicated when a constitutional
  right has been violated, because all citizens have a stake in upholding the
  Constitution.” Rodriguez, 715 F.3d at 1146 (quoting Preminger v. Principi, 422
  F.3d 815, 826 (9th Cir. 2005)); see also Melendres, 695 F.3d at 1002 (citation
  omitted) (noting that it is “always in the public interest to prevent the violation of a
  party’s constitutional rights.”). “The public interest benefits from an injunction that
  ensures that individuals are not deprived of their liberty and held in immigration
  detention” in violation of the Constitution. Hernandez, 872 F.3d at 996. Thus, it
  stands to reason that the public interest benefits from a preliminary injunction that
  expedites a bond hearing to ensure that no individual is detained in violation of the
  Due Process Clause. Further, the public has an interest in releasing Petitioner and
  avoiding the expenditure of government resources here, where an IJ has found that
  Petitioner poses no danger to the public and where the Government itself (here
  ICE) has stipulated to Petitioner’s release on specified conditions.

         Respondents counter that “the public interest in enforcement of United
  States immigration laws is significant,” with which the Court agrees, but that
  interest is still upheld here, again, by and through Respondents’ own stipulation to
  release Petitioner. (Opp’n at 15.) Petitioner still remains in removal proceedings.
  Respondents also argue that “the public interest is best served by allowing the
  orderly medical processes and protocols implemented by government
  professionals” at Adelanto. (Id.) Again, considering the parties’ stipulation for
  release and the public interest in conserving government resources, the Court finds
  that purported interest non-existent.

          Accordingly, Petitioner’s request for an expedited bond hearing before an IJ
  is in the public interest.


  federal court granted a defendant’s emergency motion for reconsideration of his
  bail conditions, ordering his release subject to certain conditions (including
  location monitoring), in part because “the unprecedented and extraordinarily
  dangerous nature of the COVID-19 pandemic has become apparent” and
  “[a]lthough there is not yet a known outbreak among the jail and prison
  populations, inmates may be at a heightened risk of contracting COVID-19 should
  an outbreak develop.” See United States v. Dante Stephens, No. 1:15-cr-00095-
  AJN (S.D. N.Y Mar. 19, 2020), Dkt. No. 2798, Opinion and Order.

   CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                              13
Case 5:20-cv-00331-AB-RAO Document 20 Filed 03/27/20 Page 14 of 14 Page ID #:1161




      V.           CONCLUSION

       For the foregoing reasons, the Court DENIES Respondents’ Motion to
  Dismiss and the GRANTS Petitioner’s TRO. In granting the TRO, the Court
  ORDERS as follows:

           Respondents shall schedule a bond hearing for Petitioner within 48 hours of
           the issuance of this Order, to be conducted by an IJ consistent with
           Section 236(a) of the Immigration and Nationality Act, 8 U.S.C. § 1226(a),
           and the BIA’s February 19, 2020 Remand Order.

           A hearing is hereby scheduled for April 6, 2020, at 10:00 a.m. for a
           hearing/status conference to determine compliance. The parties may file a
           stipulation to vacate this hearing if necessary.

           IT IS SO ORDERED.




   CV-90 (12/02)                CIVIL MINUTES – GENERAL             Initials of Deputy Clerk CB

                                                14
